354 F.2d 689
Jack DANCIGER, Appellant,v.CITY OF FORT WORTH, Appellee.
No. 22022.
United States Court of Appeals Fifth Circuit.
January 4, 1966.
Rehearing Denied January 15, 1966.

Paul C. Cook, Cook & Hobbs, Fort Worth, Tex., for appellant.
S. G. Johndroe, Jr., City Atty., Fort Worth, Tex., for appellee.
Before JONES, Senior Judge,* and GEWIN and BELL, Circuit Judges.
PER CURIAM:


1
This appeal presents a controversy between the appellant Danciger and the City of Fort Worth, Texas, as to which of them is entitled to proceeds paid by the United States into the registry of the court upon the condemnation of certain property. There is no dispute as to the condemnation or the amount paid by the Government.


2
Both the appellant and the city claimed ownership of the property taken, and each filed motions for summary judgment. The facts are not in dispute and only questions of law are involved. The appellant claimed title under an alleged contract of sale and escrow agreement. Fort Worth is a "home rule" city and its charter contains certain restrictions and limitations applicable to the method and manner of the sale of public property. The District Court held that the charter provisions were applicable to the transaction in question, that such provisions had not been complied with and that ownership remained in the city. The motion of the city for summary judgment was granted. 232 F.Supp. 611 (N.D. Tex. 1964)


3
Our examination of the record convinces us that the District Court reached the correct conclusion, and the judgment is affirmed.



Notes:


*
 Of the Court of Claims, sitting by designation